DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to claims filed 1/4/2021. Claims 1-8, 10, 12-22 are pending.

Claim Objections
In the independent claims 1, 10, 19, par.4 (revealing …), a given user interface element should read the given user interface element to clarify antecedent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10, 12-14, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20200379638 A1) in view of Matsuzawa (US 20130305178 A1).

Claim(s) 5, 8, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20200379638 A1) in view of Matsuzawa (US 20130305178 A1) in view of Bradford (US 20040083198 A1).

Claim(s) 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20200379638 A1) in view of Matsuzawa (US 20130305178 A1) in view of Bradford (US 20040083198 A1) in view of Cassidy (US 20180136794 A1).

Claim(s) 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 20200379638 A1) in view of Matsuzawa (US 20130305178 A1) in view of Bradford (US 20040083198 A1) in view of Cassidy (US 20180136794 A1).

Regarding claim 1, Zhu discloses: a method, comprising:
displaying, in a user interface, a keyboard layer of a user interface that includes a keyboard having at least one user interface element configured to receive alpha-numeric user input (fig.8A-R, 0259 show a sequence of screenshots depicting a QWERTY alphanumeric keyboard 804, an expandable auto-suggestion bar 810, and a text display field for a notes application 802);
detecting an initial interaction at a given user interface element that is visually depicted as a symbol other than alpha-numeric characters of the keyboard (fig.8A, 0259: a selection of one of the Chinese predictive candidates 80);
detecting a subsequent interaction at the given user interface element that is visually depicted as the symbol other than the alpha-numeric characters of the keyboard (figs.8A-G, 0259: drag gesture located  at one of the Chinese candidate symbols (see 810d), the drag causing revealing of more rows);
revealing, in response to detecting the subsequent interaction at the given user interface element that is visually depicted as the symbol other than the alpha-numeric characters of the keyboard, a larger portion of the symbol layer of the user interface wherein revealing the larger portion of the symbol layer occludes at least a portion of the keyboard layer (figs.8B-R, 0259-266 show the revealing of larger portions of the symbol layer while maintaining the first layer, the revealing causing the keyboard to be hidden).
Zhu does not disclose: revealing, in response to detecting the initial interaction at a given user interface element that is visually depicted as a symbol other than the alpha-numeric characters of the keyboard, a first portion of a symbol layer of the user interface while maintaining display of the keyboard layer of the user interface, the symbol layer having at least one user interface element configured to receive a user input indicative of a symbol;
wherein the revealing takes place while maintaining a position of the first portion of the symbol layer that was previously revealed in response to detecting the initial input.
However, swiping left and right on a suggestion list to reveal additional portions of a symbol layer is known in the art. In particular, Matsuzawa figs.6-11 disclose a selectable candidate list that can be scrolled left and right based on a drag input at one of the candidate strings, see figs. 7-8, 0050-52. Hence, Matsuzawa discloses: revealing, in response to detecting the initial interaction at a given user interface element that is visually depicted as a symbol other than the alpha-numeric characters of the keyboard (fig.7, 0050-52: in response to a drag gesture at a Chinese character symbol), a first portion of a symbol layer of the user interface (fig.7-8: the newly revealed portion based on the scroll, including possibly the first portion of the candidate list, i.e., when scrolling back) while maintaining display of the keyboard layer of the user interface, the symbol layer having at least one user interface element configured to receive a user input indicative of a symbol (figs.7-8: the keyboard is maintained, the candidate symbol layer operable to receive user input selection);
wherein the revealing takes place while maintaining a position of the first portion of the symbol layer that was previously revealed in response to detecting the initial input (fig.7-8: the combination of the scrolling of Matsuzawa with the downward expansion gesture of Zhu would cause the first symbol layer to be maintained while expanded, as shown in Zhu figs. 8A-R).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Zhu by incorporating the symbol scrolling technique of Matsuzawa . Both concern the art of text entry auto-completion, and the incorporation would have improved the convenience of the method by, according to Matsuzawa, allowing simple selection of additional candidates in a case where the candidates cannot be all displayed (0050), i.e., while not hiding the keyboard key functionality.

Regarding claim 2, Zhu modified by Matsuzawa discloses the method of claim 1, as described above. Zhu and Matsuzawa further discloses: wherein revealing a first portion of a symbol layer comprises revealing at least one row of user interface elements (Matsuzawa figs.7-8: revealing a row of candidates), each user interface element in the row being configured to receive a user input indicative of a frequently used symbol (Zhu fig.8A:810, fig.8R:830a1, 0271: sorting by frequency of use), and wherein the row is displayed at a location above the keyboard (Zhu fig.8:810, Matsuzawa figs.7-8).

Regarding claim 3, Zhu modified by Matsuzawa discloses the method of claim 1, as described above. Zhu f modified by Matsuzawa further discloses: wherein revealing a first portion of a symbol layer comprises revealing at least one row of user interface elements (Matsuzawa figs.7-8: revealing a row of candidates), each user interface element in the row being configured to receive a user input indicative of an emoji, a Hanzi character, a shape, or a web design widget (fig.8A:810: Hanzi and emoji’s shown, these symbols being also shapes).

Regarding claim 4, Zhu modified by Matsuzawa discloses the method of claim 1, as described above. Zhu modified by Matsuzawa further discloses: selecting a set of symbols that are included in the first portion of the symbol layer based on a frequency of use of symbols that are included in the larger portion of the symbol layer (Zhu fig.8R, 0271: sorting the entire list, hence, selecting symbols in the first portion based on frequency of use of the entire list).


Regarding claim 5, Zhu modified by Matsuzawa discloses the method of claim 4, as described above. Zhu modified by Matsuzawa further discloses: wherein selecting the set of symbols comprises:
identifying a particular symbol having a highest frequency of use (fig.8R, 0271: sorting the entire list by frequency of use, hence, identifying symbols associated with highest frequency of use);
including a user interface element configured to receive a user input indicative of the particular symbol at a first position of the first portion of the symbol layer (fig.8R, 0271: including said symbols in the sorted suggestions list);
identifying a set of additional symbols (fig.8R, 0271: identifying additional symbols for the sorted list); and
including a plurality of user interface elements each configured to receive a user input indicative of a respective one of the set of additional symbols in other positions of the first portion of the symbol layer (fig.8R, 0271: identifying intermediate frequency symbols for the sorted list for remaining positions in the symbol layer).
Zhu modified by Matsuzawa does not expressly disclose: wherein the set of additional symbols each have a frequency of use that is lower than the particular symbol, but higher than remaining symbols in the symbol layer. That is, this claim limitations is directed to a list having at least three symbol frequencies.
Bradford discloses:  wherein the set of additional symbols each have a frequency of use that is lower than the particular symbol, but higher than remaining symbols in the symbol layer (0093, 0037-41 disclose a complex ordering scheme that considers a highest frequency as well as multiple intermediate frequencies, hence, additional symbols lower than the highest symbol but higher some lower symbols).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Zhu modified by Matsuzawa by incorporating the symbol ranking technique of Bradford . Both concern the art of text entry auto-completion, and the incorporation would have improved the convenience of the method by, according to Bradford, dynamically updating the suggestion list based on individual user usage.

Regarding claim 6, Zhu modified by Matsuzawa modified by Bradford discloses the method of claim 5, as described above. Zhu modified by Matsuzawa modified by Bradford further discloses: in response to an initial set of user inputs at the symbol layer, updating the first portion of the symbol layer to include a user interface element configured to receive the user input indicative of the particular symbol having the highest frequency of use at the first position of the first portion of the symbol layer while the first portion of the symbol layer remains displayed (Bradford fig.1, 0059, 0086, Zhu fig.8A: in response to tracking an initial set of user inputs via the input field 105 corresponding to Zhu fig.8A:810, the entries are reordered so that the highest frequency element is displayed in the first portion).
Zhu modified by Bradford does not disclose: prior to receiving a user input at the symbol layer, initially populating the first portion of the symbol layer with a default set of symbols. That is, Zhu and Bradford appear to disclose candidate suggestions in response to user input. 
Cassidy discloses: prior to receiving a user input at the symbol layer, initially populating the first portion of the symbol layer with a default set of symbols (fig.3A-B1, 0092-98: presentation of graphical emoji by analyzing context, e.g., received chat messages, hence, prior to user input; 0076: sorting based on frequency of use).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Zhu modified by Bradford by incorporating the emoji presentation and ranking technique of Bradford . Both concern the art of text and emoji entry auto-completion, and the incorporation would have, according to Cassidy, allowed presentation of contextually relevant entries in a messaging  context (0098-99), so as improve inputting emojis in messaging and communication (0001).

Regarding claim 7, Zhu modified by Bradford modified by Cassidy discloses the method of claim 6, as described above. Zhu modified by Bradford modified by Cassidy further discloses: determining the default set of symbols based on one or more of a machine learning model that provides a set of recommended symbols, contextual information about a current user session, or based on a set of user-specified preferences (Cassidy 0098-99: contextual information about a current session; Cassidy 0112, Zhu 0271, Bradford 0093, 0037-41, as described above: gathering historical data on usage of symbols, hence, gathering user preference for certain symbols to determine an initial ranking).

Regarding claim 8, Zhu modified by Matsuzawa discloses the method of claim 4, as described above. Zhu modified by Matsuzawa does not disclose: identifying the particular symbol having the highest frequency of use is performed based on frequency of use data collected from a different application than a particular application that causes the first portion of the symbol layer to be displayed.
Bradford discloses: identifying the particular symbol having the highest frequency of use is performed based on frequency of use data collected from a different application than a particular application that causes the first portion of the symbol layer to be displayed (0030-32: identifying an initial ordering including highest frequency of use based on frequency of use data via an assembled database via a linguistic model, hence, a different application than the applications used by the user).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Zhu modified by Matsuzawa by incorporating the symbol ranking technique of Bradford . Both concern the art of text entry auto-completion, and the incorporation would have improved the convenience of the method by, according to Bradford, saving user’s time by presenting an ordered list (0009, 0028, 0031); i.e., before user data is collected.

Claims 10, 12-22 recite computer-readable media and systems corresponding to the above claims and are hence rejected under the same rationale.

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, Applicant points out that the newly amended claims are directed to the same interaction with a same user symbol in order to show a first portion and then to show a larger portion which causes obscuring of the keyboard; in contrast, Zhu’s chevron (fig.8I:806) causes only the showing and hiding.
However, Examiner has introduced a new reference, Matsuzawa, which discloses using a drag gesture to scroll the suggestions list left and right, i.e., without obscuring the keyboard, so as to reveal more candidate gestures. Combined with Zhu, this yields an interface wherein a drag (i.e., rather than a tap) on one of the candidate terms is used to both reveal later or earlier portions of the candidate list (claimed “first portion”) as well as effect the reveal of an expanded candidate region such as shown in fig.8B:850a.
Hence, further clarification is needed to overcome the prior art, e.g., clarifying that the toggle button is not one of the candidate terms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rickwald (US 20180336715 A1) fig.6F-I: toggle button for showing and hiding emoji list.
De Paz (US 20130086505 A1): fig.41, 31B: 3824, 0335: toggle switch for auto-complete list.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143